CONCURRING OPINION.
Petitioner here argues that it is an exercise of judicial power for a notary to determine whether or not a witness who refuses obedience to a subpoena is in contempt of such process and subject to punishment, and that therefore section 5460, Revised Statutes of Missouri, 1919, in so far as it seeks to vest such judicial power in notaries public, is in direct violation of section 1 of article 6 of the Constitution of Missouri. In light of the record before us I am of the opinion that the constitutional question is not before us, in that it has not been timely raised. It follows that I do not concur in what has been said in the majority opinion upon the question of the constitutionality of said section. I concur, however, in the view expressed therein on the other points discussed, and concur in the result.